MANAGEMENT’S DISCUSSION AND ANALYSIS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2009 November 16, 2009 TABLE OF CONTENTS INTRODUCTION ADDITIONAL INFORMATION INFORMATION ABOUT FORWARD-LOOKING STATEMENTS CAUTIONARY NOTE TO U.S. INVESTORS OVERVIEW AND OUTLOOK STRATEGY AND RISK MANAGEMENT CHANGE IN ACCOUNTING POLICY REVIEW OF FINANCIAL RESULTS SUMMARY OF QUARTERLY RESULTS (UNAUDITED) LIQUIDITY, FINANCIAL CONDITION AND CAPITAL RESOURCES FINANCIAL INSTRUMENTS NORMAL COURSE ISSUER BID CRITICAL ACCOUNTING ESTIMATES CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION, AND INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”) RISKS AND UNCERTAINTIES OTHER INFORMATION DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROLS OVER FINANCIAL REPORTING 1 INTRODUCTION This
